 

Exhibit 10.11

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

AYRO, INC.

LONG-TERM INCENTIVE PLAN

 

1. Award of Restricted Stock Units. Pursuant to the AYRO, Inc. Long-Term
Incentive Plan (the “Plan”) for Employees, Contractors, and Outside Directors of
AYRO, Inc., a Delaware corporation (the “Company”), the Company grants to

_________________________________

(the “Participant”)

 

an Award under the Plan for _______________(______) Restricted Stock Units (the
“Awarded Units”) which may be converted into the number of shares of Common
Stock of the Company equal to the number of Restricted Stock Units, subject to
the terms and conditions of the Plan and this Restricted Stock Unit Award
Agreement (this “Agreement”). The “Date of Grant” of this Restricted Stock Unit
Award is _____________, 20____. Each Awarded Unit shall be a notional share of
Common Stock, with the value of each Awarded Unit being equal to the Fair Market
Value of a share of Common Stock at any time.

 

2. Subject to Plan. This Agreement is subject to the terms and conditions of the
Plan, and the terms of the Plan shall control to the extent not otherwise
inconsistent with the provisions of this Agreement. The capitalized terms used
herein that are defined in the Plan shall have the same meanings assigned to
them in the Plan. This Agreement is subject to any rules promulgated pursuant to
the Plan by the Board or the Committee and communicated to the Participant in
writing.

 

3. Vesting; Time of Delivery of Shares. Awarded Units which have become vested
pursuant to the terms of this Section 3 are collectively referred to herein as
“Vested RSUs.” All other Awarded Units are collectively referred to herein as
“Unvested RSUs.”

 

a. Except as specifically provided in this Agreement and subject to certain
restrictions and conditions set forth in the Plan, the Awarded Units shall be
vested as follows:

 

[Insert Vesting Terms]

 

b. Subject to the provisions of the Plan and this Agreement, within two and
one-half (2½) months following the close of the calendar year in which the
Awarded Units vest in accordance with Section 3.a. above, the Company shall
convert the Vested RSUs into the number of whole shares of Common Stock equal to
the number of Vested RSUs and shall deliver to the Participant or the
Participant’s personal representative a number of shares of Common Stock equal
to the number of Vested RSUs credited to the Participant.

 

4. Forfeiture of Awarded Units. Except as otherwise provided in Section 3.a.
above, upon the Participant’s Termination of Service for any reason, the
Participant shall be deemed to have forfeited all of the Participant’s Unvested
RSUs. Upon forfeiture, all of the Participant’s rights with respect to the
forfeited Unvested RSUs shall cease and terminate, without any further
obligations on the part of the Company.

 

 

 



 

5. Who May Receive Converted Awarded Units. During the lifetime of the
Participant, the Common Stock received upon conversion of Awarded Units may only
be received by the Participant or his or her legal representative. If the
Participant dies prior to the date his or her Awarded Units are converted into
shares of Common Stock as described in Section 3 above, the Common Stock
relating to such converted Awarded Units may be received by any individual who
is entitled to receive the property of the Participant pursuant to the
applicable laws of descent and distribution.

 

6. No Fractional Shares. Awarded Units may be converted only with respect to
full shares, and no fractional share of Common Stock shall be issued.

 

7. Nonassignability. The Awarded Units are not assignable or transferable by the
Participant except by will or by the laws of descent and distribution.

 

8. Rights as Stockholder. The Participant will have no rights as a stockholder
with respect to any shares covered by this Agreement until the issuance of a
certificate or certificates to the Participant or the registration of such
shares in the Participant’s name for the shares of Common Stock. The Awarded
Units shall be subject to the terms and conditions of this Agreement. Except as
otherwise provided in Section 9 hereof, no adjustment shall be made for
dividends or other rights for which the record date is prior to the issuance of
such certificate or certificates or the registration of such shares in the
Participant’s name. The Participant, by his or her execution of this Agreement,
agrees to execute any documents requested by the Company in connection with the
issuance of the shares of Common Stock.

 

9. Adjustment of Number of Awarded Units and Related Matters. The number of
shares of Common Stock covered by the Awarded Units shall be subject to
adjustment in accordance with Articles 11-13 of the Plan.

 

10. Specific Performance. The parties acknowledge that remedies at law will be
inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

 

11. Participant’s Representations. Notwithstanding any of the provisions hereof,
the Participant hereby agrees that the Company will not be obligated to issue
any shares of Common Stock to the Participant hereunder, if the issuance of such
shares shall constitute a violation by the Participant or the Company of any
provision of any law or regulation of any governmental authority. Any
determination in this connection by the Company shall be final, binding, and
conclusive. The obligations of the Company and the rights of the Participant are
subject to all Applicable Laws.

 

12. Investment Representation. Unless the shares of Common Stock are issued to
the Participant in a transaction registered under applicable federal and state
securities laws, by his or her execution hereof, the Participant represents and
warrants to the Company that all Common Stock which may be acquired hereunder
will be acquired by the Participant for investment purposes for his or her own
account and not with any intent for resale or distribution in violation of
federal or state securities laws. Unless the Common Stock is issued to him or
her in a transaction registered under the applicable federal and state
securities laws, all certificates issued with respect to the Common Stock shall
bear an appropriate restrictive investment legend and shall be held
indefinitely, unless they are subsequently registered under the applicable
federal and state securities laws or the Participant obtains an opinion of
counsel, in form and substance satisfactory to the Company and its counsel, that
such registration is not required.

 

13. Participant’s Acknowledgments. The Participant acknowledges that a copy of
the Plan has been made available for his or her review by the Company and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts this Award subject to all the terms and provisions thereof. The
Participant hereby agrees to accept as binding, conclusive, and final all
decisions or interpretations of the Committee or the Board, as appropriate, upon
any questions arising under the Plan or this Agreement.

 

2

 



 

14. Law Governing. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Delaware (excluding any conflict of
laws rule or principle of Delaware law that might refer the governance,
construction, or interpretation of this agreement to the laws of another state).

 

15. No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Participant the right to continue in the employ or
to provide services to the Company or any Subsidiary, whether as an Employee,
Contractor, or Outside Director, or to interfere with or restrict in any way the
right of the Company or any Subsidiary to discharge the Participant as an
Employee, Contractor, or Outside Director at any time.

 

16. Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement, and this Agreement shall be construed in
all respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.

 

17. Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements that are set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.

 

18. Entire Agreement. This Agreement together with the Plan supersede any and
all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter hereof and constitute the
sole and only agreements between the parties with respect to the said subject
matter. All prior negotiations and agreements between the parties with respect
to the subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement or the Plan and
that any agreement, statement, or promise that is not contained in this
Agreement or the Plan shall not be valid or binding or of any force or effect.

 

19. Parties Bound. The terms, provisions, and agreements that are contained in
this Agreement shall apply to, be binding upon, and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein.

 

20. Modification. No change or modification of this Agreement shall be valid or
binding upon the parties unless the change or modification is in writing and
signed by the parties; provided, however, that the Company may change or modify
this Agreement without the Participant’s consent or signature if the Company
determines, in its sole discretion, that such change or modification is
necessary for purposes of compliance with or exemption from the requirements of
Section 409A of the Code or any regulations or other guidance issued thereunder.
Notwithstanding the preceding sentence, the Company may amend the Plan to the
extent permitted by the Plan.

 

3

 



 

21. Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

 

22. Gender and Number. Words of any gender used in this Agreement shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.

 

23. Notice. Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered only when actually received by the Company or by the
Participant, as the case may be, at the addresses set forth below, or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith:

 

  a. Notice to the Company shall be addressed and delivered as follows:

 

AYRO, Inc.

___________________________________________

___________________________________________

Attn:_______________________________________

Facsimile:___________________________________

 

  b. Notice to the Participant shall be addressed and delivered as set forth on
the signature page.

 

24. Section 409A; Six Month Delay. Notwithstanding anything herein to the
contrary, in the case of a conversion of Awarded Units and distribution of
shares of Common Stock on account of any Termination of Service (other than
death), if the Participant is a “specified employee” as defined in § 1.409A-1(i)
of the final regulations under Section 409A of the Code, then solely to the
extent required under Section 409A of the Code, a distribution of the number of
such shares to the Participant (determined after application of the withholding
requirements set forth in Section 25 below), shall not occur until the date
which is six (6) months following the date of the Participant’s Termination of
Service (or, if earlier, the date of death of the Participant). [It is intended
that each conversion and settlement of shares of Common Stock to be delivered
under this Agreement shall be treated as a separate payment for purposes of
Section 409A of the Code.]

 

25. Tax Requirements. The Participant is hereby advised to consult immediately
with his or her own tax advisor regarding the tax consequences of this
Agreement. Unless the Company otherwise consents in writing to an alternative
withholding method, the Company, or if applicable, any Subsidiary (for purposes
of this Section 25, the term “Company” shall be deemed to include any applicable
Subsidiary) shall have the right to deduct from all amounts paid in cash or
other form in connection with the Plan, any federal, state, local, or other
taxes required by law to be withheld in connection with this Award. The Company
may, in its sole discretion and prior to the date of conversion, require the
Participant receiving shares of Common Stock upon conversion of Awarded Units to
pay the Company the amount of any taxes that the Company is required to withhold
in connection with the Participant’s income arising with respect to this Award.
Such payments shall be required to be made prior to the delivery of any
certificate or the registration of such shares in the Participant’s name for
such shares of Common Stock. Such payment may be made by (i) the delivery of
cash to the Company in an amount that equals or exceeds (to avoid the issuance
of fractional shares) the required tax withholding obligations of the Company;
(ii) if the Company, in its sole discretion, so consents in writing, the actual
delivery by the Participant to the Company of shares of Common Stock that the
Participant has not acquired from the Company within six (6) months prior to the
date of conversion, which shares so delivered have an aggregate Fair Market
Value that equals or exceeds (to avoid the issuance of fractional shares) the
required tax withholding payment; (iii) any combination of (i) or (ii).
Notwithstanding the foregoing, the Company may, in its sole discretion, withhold
any such taxes from any other cash remuneration otherwise paid by the Company to
the Participant or withhold the number of shares to be delivered upon the
conversion of the Awarded Units with an aggregate Fair Market Value that equals
or exceeds (to avoid the issuance of fractional shares) the required tax
withholding obligations of the Company; provided, however, if the Participant is
a “specified employee” as defined in § 1.409A-1(i) of the final regulations
under Section 409A of the Code who is subject to the six (6) months delay
provided for in Section 24 above, the Company shall withhold the number of
shares attributable to the employment taxes on the date of the Participant’s
Termination of Service and withhold the number of shares attributable to the
income taxes on the date which occurs six (6) months following the date of the
Participant’s Termination of Service (or, if earlier, the date of death of the
Participant).

 

[Remainder of Page Intentionally Left Blank;

Signature Page Follows.]

 

4

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his or her consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

 

  COMPANY:         AYRO, Inc.       By:                Name:     Title:        
  PARTICIPANT:           Signature     Name:     Address:  

 

5

